Citation Nr: 0329656	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02 01-475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from November 1972 to 
October 1975.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, which denied the above claim.


REMAND

The RO obtained the veteran's VA records for treatment up to 
February 2000.  Those records noted that he was scheduled for 
a psychiatric visit on March 31, 2000, and the veteran 
submitted a statement on that date indicating that he had 
received treatment that day.  In his substantive appeal, he 
stated that his VA treating physician had indicated the 
possibility of a relationship between his current psychiatric 
disorder and his military service.  It is not known whether 
these records would provide the evidence that is missing in 
this case, but the records must be obtained since VA is on 
notice that they exist and they are relevant.  These records 
are considered part of the record on appeal since they are 
within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The veteran alleges he was hospitalized during service in 
Germany for psychiatric treatment.  There is no record of 
this in his service medical records, and he has been unable 
to provide the date(s) of the hospitalization.  In his 
substantive appeal, he stated that his records would reflect 
he was absent from duty for one month during this period of 
hospitalization.  Therefore, the Board concludes an attempt 
should be made to obtain his personnel records and, if they 
show dates he was absent for duty while stationed in Germany, 
then attempts should be made to obtain his medical records 
for that time period from the military hospital in Landstuhl, 
Germany, or whatever agency now has control of those records. 



Accordingly, this case is REMANDED for the following:

1.  Obtain the veteran's complete medical 
records from the VA facility in Las Vegas 
for all psychiatric outpatient treatment 
and hospitalization since February 2000.  
Continue to request these VA records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request the 
veteran's personnel records.  If, and 
only if, those records are obtained and 
they reflect absence from duty while he 
was stationed in Germany, then request 
his records for hospitalization at the 
military hospital in Landstuhl, Germany, 
for that time period, either from NPRC, 
the hospital, or any other agency that 
may have possession of those records.

3.  When the above development has been 
accomplished and any available evidence 
identified by the veteran has been 
obtained or he has been allowed an 
appropriate period to respond, thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), that are specifically germane to 
the claim on appeal.  If "necessary," 
as defined by law, provide the veteran a 
VA examination that includes an opinion 
as to the etiology of his current 
psychiatric disorder(s).  

4.  Then, readjudicate the claim.  If any 
such action does not resolve it, issue 
the veteran and his representative a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.


____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




